EXHIBIT 10.2

Ikanos Communications, Inc.

2008 Sales Compensation Plan

For Vice President Worldwide Sales

 

1. Purpose

 

  1.1. Attraction, retention and motivation. The goal of this plan is to
attract, retain, and motivate the VP of WW Sales through clearly specified sales
goals and a pay-for-performance philosophy.

 

  1.2. Communicate the company goals. Another goal of the Plan is to communicate
what the company wants you to focus on:

 

  1.2.1. Exceeding quarterly and annual revenue targets

 

  1.2.2. Exceeding quarterly and annual margin targets for VP of WW Sales

 

  1.2.3. Winning OEM designs and launching new products

 

  1.2.4. Teamwork to specific company goals

 

2. Overview

The Ikanos 2008 Sales Compensation Plan is composed of:

 

  2.1. Salary

 

  2.2. Performance Pay

 

  2.2.1. Commission based on meeting Quarterly Target Revenue Goals for VP of WW
Sales

 

  2.2.2. Annual Commission based on exceeding Annual Target Revenue Goals for VP
of WW Sales

 

  2.2.3. Incentive Goals for achieving specific goals

 

  2.3. Equity Awards

 

  2.4. Benefits

 

  2.5. Car Allowance

 

3. Definitions

 

  3.1. Performance Pay – Variable compensation calculated based on performance
to goals and paid on a quarterly and annual basis.

 

  3.2. Salary – Compensation usually referred to as “Base Salary” paid on a
regular basis.

 

  3.3. Commission – Compensation that varies as a function of performance
against assigned tasks or goals.

 

  3.4. Incentives – to reward and motivate employees to complete design goals or
MBO’s in a specific quarter.

 

  3.5. Benefits – A form of compensation allocated to or for the purchase of
employee benefits such as company health care plan/s. In some cases, the
employee may pay some portion of the cost of these benefits

 

  3.6. Target Customers – OEM’s, Distributors or Contract Manufacturers that
purchase products or services from Ikanos.

 

  3.7. Target Design In/Win – Ikanos chipsets that have fulfilled a system
vendor’s specifications and have been designed into a specific end product.

 

  3.8. Target Commission – Variable compensation amount limited to a specific
time period.

 

  3.9. Quarterly Target Revenue Goal – Quarterly revenue target toward which the
effort of an employee is directed.

 

  3.10. Annual Target Revenue Goal – Fiscal year revenue target toward which the
effort of an employee is directed.

 

  3.11. Actual Revenue – Net revenue that has been reported by the company
following any necessary review or audit by the Company’s independent CPA’s.

 

  3.12. Teamwork – Work and activities of a group of employees who individually
contribute to the productivity of the whole.



--------------------------------------------------------------------------------

  3.13. Sales Teams – A group of employees associated together in work or
activities.

 

  3.14. OEM – Original Equipment Manufacturer that typically sells and supports
equipment to Telco’s.

 

  3.15. Design Win Stages – stages to take a design from introduction to
production. Exhibit A

 

  3.16. Quarterly Performance Objectives (QPO) – listing of design goals for a
specific quarter Exhibit B

 

4. Eligibility

 

  4.1. The VP of WW Sales while employed by the Company.

 

5. Timeframes

 

  5.1. The following Table 1 determines the deadlines involved in the
calculation and payment of your commissions and incentives.

 

  5.2. Incentive Goals must be approved prior to the dates below by the CEO.

 

  5.3. In the event that a scored Incentive Goal is not submitted by the VP of
WW Sales before the deadline then the Incentive Goal shall not be paid for that
specific quarter.

In the event of a delay in disbursement of payment not related to the VP of WW
Sales or his staff, the VP of WW Sales will be eligible for a recoverable draw
for the amount of 50% of your performance pay for that quarter.

Table 1. Deadlines

 

Deadlines 2008

  

Q1

  

Q2

  

Q3

  

Q4

Sales – Last day to ship Products

   Mar 30th    Jun 29th    Sept 28th    Dec 28th

Sales – DW/MBO claim forms submitted to Sales Ops.

   April 7th    July 7th    Oct 6th    Jan 7th, 2009

Sales Ops submits quarterly DW/MBO claim forms to Finance

   Apr 15th    Jul 15th    Oct 14th    Jan 14th, 2009

Finalized Quarterly DW Targets and MBOs

   Feb 4th    July 18th    Oct 17th    Jan 16th, 2009

Finance – audited non-GAAP revenue submitted to Sales

   April 22nd    July 22nd    Oct 21st    Jan 28th, 2009

Sales – detailed worksheet of commission calculation submitted to Finance

   April 25th    July 25th    Oct 24th    Jan 30th, 2009

Finance - Complete review of commission worksheet and signed off by CFO & VP of
HR

   May 1st    July 31st    Oct 31st    Feb 6th, 2009

HR – PANs Completed

   May 2nd    Aug 3rd    Nov 1st    Feb 7th, 2009

CEO review two days following receipt of PANs

   May 4th    Aug 6th    Nov 2nd    Feb 8th, 2009

Payroll – Payments

   US Employees: May 23rd    US Employees: Aug 15th    US Employees: Nov 21st   

US Employees:

Feb 13th

Disbursed    International: 1st Payroll in May    International: 1st Payroll in
Aug    International: 1st Payroll in Nov    International: 1st Payroll in Feb



--------------------------------------------------------------------------------

6. Salary

 

  6.1. The Company will pay participants a regular fixed salary paid in 26 (US
employees) or 12 (international office employees) pay periods based on your Plan
Summary.

 

7. Commission on Revenue

 

  7.1. Calculation of Quarterly Revenue Commission. Quarterly Revenue Commission
shall be calculated as follows unless otherwise limited in your Plan Summary:

Quarterly Revenue Commission =

If Actual Quarterly Revenue attainment is between 0 and 79.9% of Target
Quarterly Revenue:

(Actual Quarterly Revenue/Target Quarterly Revenue)*Target Quarterly
Commission*.5

If Actual Quarterly Revenue attainment is between 80% and 100% of Target
Quarterly Revenue:

(Actual Quarterly Revenue/Target Quarterly Revenue)*Target Quarterly Commission

If Actual Quarterly Revenue attainment is between 100.1% and 120% of Target
Quarterly Revenue:

(Actual Quarterly Revenue/Target Quarterly Revenue)*Target Quarterly
Commission*1.5

 

  7.2. Overattainment of Quarterly Revenue and Commission. To the extent that
commissions are attributable to your Actual Quarterly Revenue being greater than
100% of your Target Quarterly Revenue, 50% of the commission attributable to the
Actual Quarterly Revenue that exceeds 100% of your Target Quarterly Revenue
shall be earned at the end of the quarter and paid at the time the Quarterly
Revenue Commission payment is made for the first three quarters of the fiscal
year. The remaining 50% of the quarterly commission attributable to the
attainment of greater than 100% of your Target Quarterly Revenue shall not be
earned or payable unless your Actual Annual Revenue is at least 100% of your
Target Annual Revenue.

 

  7.3. Calculation of Annual Revenue Commission. If your Actual Annual Revenue
is over 100% of your Target Annual Revenue, then you are eligible for the Annual
Revenue Commission. Annual Revenue Commission shall be calculated as follows:

Annual Revenue Commission = 2*((Actual Annual Revenue/Target Annual
Revenue)-1)*Target Annual Revenue Commission

 

  7.4. No Cap on Commissions. Annual Commission on Revenue shall not be capped.

 

8. Incentive (DW/MBO) Goals

 

  8.1. Incentive Goals. To qualify for Incentive Goals, the incentive must be
listed and signed off by the CEO within timelines established herein.

 

  8.2. Claiming Incentive Goals. VP of WW Sales completes the achievement form
and provides the supporting documents as specified in Exhibit A within the
timelines established herein.

 

  8.3. Calculation of Incentive Achievement. Incentives Achievement shall be
calculated as a percentage times the quarterly target DW/MBO incentive as listed
in the plan summary.

 

  8.4. Overachievement of Incentive Goals. You have the opportunity to exceed
your incentive goals up to a maximum of 50% of your quarterly target design
in/win incentive, by initiating or completing tasks that are financial or
strategically significant to the company. The CEO will determine the award.



--------------------------------------------------------------------------------

9. First quarter of employment guarantee

 

  9.1. From your employment start date with the Company or any of its
subsidiaries to end of the company’s fiscal quarter since your employment, your
Performance Pay as defined in your Plan Summary shall be paid at 100% (pro-rated
for the numbers of calendar days you were employed in that quarter).

 

10. Other Duties

 

  10.1. From time to time you may be assigned to perform other duties. These
might include, but are not limited to, such tasks as collecting market research
data, arranging press tours, participating in technical standards meetings,
language translation, and setting up trade show booths. Such duties are a normal
part of your job for which the company pays you a salary. Other duties may be
assigned by your supervisor.

 

11. Employee Benefits

 

  11.1. You will be eligible to participate in the company employee benefits
programs - See HR.

 

12. Termination of Employment

 

  12.1. If your employment is terminated (voluntary or involuntary), you will be
eligible for a pro-rated % of your target performance pay calculated as follows:

 

  12.1.1. (Days worked in the quarter / Days in the quarter) * your Earned
Quarterly Revenue Commission. (Days are calendar days).

 

  12.1.2. No payment for Annual Revenue Commission or Overachievement of OEM
Design In/Win.

 

  12.1.3. Incentive Goals Claim Forms and the evidence of the achievement must
be submitted before your last day of employment occurring between the first day
of the quarter and the date your termination. The dollar amount shall be
calculated as specified in Section 8.

 

13. Changes to the Compensation Plan

 

  13.1. The company may change quotas, commissions, or any other part of this
plan at any time.

 

14. With-Holding

 

  14.1. Commissions paid to employees will be subject to the standard
with-holding requirements of the country from which they are paid.

Sections 15-18 intentionally omitted

 

19. General Provisions

 

  19.1 This plan does not constitute an employment agreement and does not
replace Ikanos’ “at-will” employment policy. This plan supersedes all prior
plans.

Section 20 intentionally omitted

 

21. Approvals

 

/s/ Mike Gulett     4/17/08 Mike Gulett, Chairman of Compensation Committee    
Date /s/ Nick Shamlou     4/17/08 Nick Shamlou, VP Worldwide Sales     Date /s/
Cory Sindelar     4/21/08 Cory Sindelar, CFO     Date /s/ Noah Mesel     4/17/08
Noah Mesel, VP of HR     Date /s/ Michael Ricci     4/17/08 Michael Ricci,
President and CEO     Date